        Case 1:13-cv-02459-JGK Document 97 Filed 06/05/20 Page 1 of 6



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
 -BIRMINGHAM
    --                                                                     :
                         RETIREMENT AND RELIEF                             :
  SYSTEM, et al., Individually and on Behalf of All : No. 13 Civ. 2459 (JGK) (KNF)
  Others Similarly Situated,                                               :
                                           Plaintiffs,                     : ECF CASE
                                                                           :
                                      - against -                          :
                                                                           :
  S.A.C. CAPITAL ADVISORS, L.P., et al.,                                   :
                                           Defendants.                     :
                                                                           :
                                                                           :
  - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
  ---
  MEMORANDUM OF LAW IN SUPPORT OF MOTION REQUESTING APPROVAL
TO DISTRIBUTE THE BALANCE REMAINING IN THE NET SETTLEMENT FUND,
OF APPROXIMATELY $110,500, TO CERTAIN CLASS MEMBERS WHO HAVE NOT
  RECEIVED A PAYMENT TO DATE BECAUSE THEIR CLAIM WAS SUBJECT TO
                                                           DISPUTE
           Case 1:13-cv-02459-JGK Document 97 Filed 06/05/20 Page 2 of 6



         Lead Plaintiffs City of Birmingham Retirement and Relief System and KBC Asset

Management NV (collectively, “Lead Plaintiffs”), by their undersigned counsel, respectfully

submit this Memorandum of Law in support of their Motion Requesting Approval To Distribute

The Balance Remaining In The Net Settlement Fund, Of Approximately $110,500, To Certain

Class Members Who Have Not Received A Payment To Date Because Their Claim Was Subject

To Dispute.1

                                                   INTRODUCTION

         On September 6, 2019, Class Counsel were contacted by representatives of State Street

Bank & Trust Company (“State Street”) who alleged that one of two “bulk” claims State Street

had filed in this Action on behalf of Class members, had been erroneously disallowed by the

Claims Administrator, Heffler Claims Group LLC (“Heffler”). See Deborah Clark-Weintraub

Decl. ¶6. State Street asserts that the “bulk” claims were timely filed before the claims deadline

and that missing information needed to process the underlying customer claims requested by

Heffler in a deficiency letter was timely supplied on a CD sent to Heffler on June 19, 2017. Id.

Heffler agrees that the two “bulk” claims were timely filed and that a CD was received. Id. ¶7.

But it maintains that the information on the CD concerned only the first “bulk” claim, since

Heffler’s claims processing system contains the information sought in the deficiency letter for the

first “bulk” claim but not the second. Id. Heffler is unable to locate the CD to confirm its contents.

Id.

         After that, Heffler asserts that it sent a final determination letter to State Street via First

Class Mail warning that the second “bulk” claim would be rejected unless the missing information

was received. Id. ¶8. When State Street did not respond to that letter, Heffler disallowed the


1
         All capitalized terms not defined herein have the same meanings as set forth in the Stipulation and Agreement
of Settlement dated December 21, 2015 (“Stipulation”), filed with the Court on December 23, 2015.

                                                          1
          Case 1:13-cv-02459-JGK Document 97 Filed 06/05/20 Page 3 of 6



second “bulk” claim due to the information that the deficiency letter said was missing, and

finalized the initial distribution to Authorized Claimants, which the Court approved. Id. State

Street claims that it did not receive the final determination letter and that it discovered that its

second “bulk” claim had been disallowed only after it received the distribution for its first claim,

but not its second. Id. If State Street’s second “bulk” claim had been processed using the

information State Street maintains was provided, the claim would have received a distribution from

the Net Settlement Fund of $1,163,283.08. Id. ¶10.

       State Street has now requested that the funds remaining in the Net Settlement Fund, a total

of $110,589.80, be distributed to its disallowed second claim. Given the equities, Class Counsel

does not oppose State Street’s request. There is no way for Class Counsel to determine whether

Heffler erred in disallowing the claim as State Street alleges. Since Heffler cannot locate the CD

it received from State Street, Class Counsel cannot confirm whether it contained the necessary

information to cure the deficiencies in the second “bulk” claim as State Street asserts. Likewise,

since the final determination letter was sent by Heffler via First Class Mail, there is no way to

confirm whether the letter was received by State Street. Distribution of the remaining funds to

State Street will not prejudice other Authorized Claimants who already received an initial

distribution, as Heffler has advised that it is not logistically feasible and economically justifiable

to reallocate and distribute these remaining funds (see Sincavage Decl. ¶12), and those funds

would otherwise be distributed to a cy pres candidate pursuant to the Court’s September 4, 2018

Order granting Lead Plaintiffs’ Unopposed Motion for Distribution of Class Settlement Fund (the

“Distribution Order”) as opposed to Class members.




                                                  2
          Case 1:13-cv-02459-JGK Document 97 Filed 06/05/20 Page 4 of 6



                                          ARGUMENT

       Until the fund created by a settlement is distributed, a court “has the inherent power and

duty to protect unnamed, but interested persons.” Zients v. LaMorte, 459 F.2d 628, 630 (2d Cir.

1972); see also In re Orthopedic Bone Screw Prods. Liab. Litig., 246 F.3d 315, 321 (3d Cir. 2001)

(quoting MANUAL FOR COMPLEX LITIGATION (THIRD) §30.47 (1995)) (“‘[T]he equitable powers

of the court may be invoked to deal with other problems that commonly arise during administration

of the settlement.’”). These equitable powers have been invoked by the courts in dealing with late-

filed claims and determining whether they are entitled to share in the settlement fund. See, e.g., In

re Cendant Corp. Prides Litig., 311 F.3d 298 (3d Cir. 2002) (holding that the balance of the

equities favored allowing claim notwithstanding late response to deficiency letter).

       A balancing of the equities in this Action would seem to support allowing State Street’s

disallowed claim to the extent of the balance remaining in the Net Settlement Fund. In this Action,

there is no reversion of unclaimed funds to Defendants. Moreover, all Class members whose

claims were initially allowed have been paid, and Heffler has advised that it is not logistically

feasible and economically justifiable to reallocate and distribute the balance remaining in the Net

Settlement Fund among Authorized Claimants. See Sincavage Decl. ¶12. Indeed, the latter have

arguably received a windfall as some portion of the recovery they received would otherwise have

gone to State Street’s unpaid claim. Orthopedic, 246 F.3d at 324. Moreover, the injured Class

members represented by State Street should receive compensation before the designated cy pres

recipient who would otherwise receive the funds.




                                                 3
         Case 1:13-cv-02459-JGK Document 97 Filed 06/05/20 Page 5 of 6



                                       CONCLUSION

       For all of the foregoing reasons, Class Counsel do not oppose modification of the

Distribution Order to permit distribution of the balance remaining in the Net Settlement Fund to

State Street’s unpaid claim.

Dated: June 5, 2020
       New York, New York

                                            SCOTT+SCOTT ATTORNEYS AT LAW LLP

                                            By: s/ Deborah Clark-Weintraub
                                            Deborah Clark-Weintraub
                                            Max R. Schwartz
                                            Thomas L. Laughlin
                                            The Helmsley Building
                                            230 Park Avenue, 17th Floor
                                            New York, NY 10169
                                            Telephone: (212) 223-6444
                                            Fax: (212) 223-6334
                                            dweintraub@scott-scott.com
                                            mschwartz@scott-scott.com
                                            tlaughlin@scott-scott.com

                                            MOTLEY RICE LLC
                                            By: s/ Gregg S. Levin
                                            Gregg S. Levin
                                            28 Bridgeside Blvd.
                                            Mount Pleasant, SC 29464
                                            Telephone: (843) 216-9000
                                            glevin@motleyrice.com

                                            -and-

                                            William H. Narwold
                                            One Corporate Center
                                            20 Church St., 17th Floor
                                            Hartford, CT 06103
                                            Telephone: (860) 882-1676
                                            bnarwold@motleyrice.com

                                            Lead Counsel and Counsel for Wyeth Lead Plaintiffs
                                            Birmingham Retirement and Relief System and KBC
                                            Asset Management NV


                                               4
          Case 1:13-cv-02459-JGK Document 97 Filed 06/05/20 Page 6 of 6



                                CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on June 5, 2020, I caused the foregoing to be electronically

filed with the Clerk of the Court using the CM/ECF system, which operates to send notification of

such filing to the email addresses denoted on the Electronic Mail Notice List, and that I caused the

foregoing document or paper to be mailed via the United States Postal Service to non-CM/ECF

participants indicated on the Manual Notice List.

                                              s/ Deborah Clark-Weintraub
                                              Deborah Clark-Weintraub
                                              SCOTT+SCOTT ATTORNEYS AT LAW LLP
                                              The Helmsley Building
                                              230 Park Avenue, 17th Floor
                                              New York, NY 10169
                                              Telephone: (212) 223-6444
                                              Fax: (212) 223-6334
                                              dweintraub@scott-scott.com




                                                 5
